DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
4.	Claim 8 is objected to because of the following informalities:  Claim 8 recites “using singling resource bearer SRB”. The examiner believes it may be a typo, because SRB is referred as “signaling resource bearer”.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations. Paragraph Fig. 1 describes the module corresponding to the uplink data transmission method of the present disclosure is implemented by the processor 102, which may include, but not limited to, processing device such as Micro Controller Unit (MCU) or Field Programmable Gate Array (FPGA). Therefore, the examiner considers the processor may provide the structure for carrying out the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al., (US 2014/0004849), hereinafter Su.

Regarding Claim 1, Su teaches An uplink data transmission method, comprising: 
determining whether a number of times a terminal transmitting uplink transmission data is greater than or equal to a predetermined threshold ([Para. 0037, 0040, 0045] Fig. 11, describes the mobile wireless device 102 can repeat sending the SR message (i.e., 
transmitting, in a case where the number is greater than or equal to the predetermined threshold, an establishment request to establish a wireless connection or a resume request to resume the wireless connection to a network side apparatus ([Para. 0030, 0037, 0040, 0045] when the mobile wireless device 102 does not receive a response, the RRC connection between the mobile wireless device and eNodeB has been released [0043]. In this case, the cumulative number of times of uplink transmission equal or exceeding to maximum number, the mobile wireless device declares a radio link failure. When determining a radio link failure has occurred, the mobile wireless device can remedy the failure by sending an RRC re-establishment request message to the LTE wireless network to re-establish the RRC connection.).  

Regarding Claim 2, Su teaches transmitting, in a case where the number is less than the predetermined threshold, the uplink transmission data to the network side apparatus ([Para. 0045] Fig. 11, the mobile wireless device 102 transmits at most N scheduling request messages to the first wireless network. In step 1110, if N=1, the 
Regarding Claim 12, Su further teaches wherein the uplink data comprises at least non-scheduled uplink transmission data. ([Para. 0043] describes when the a transmit (TX) buffer in the mobile wireless device 102 contains pending uplink (UL) data to send to the LTE wireless network 300, the mobile wireless device 102 can send a scheduling request (SR) message using a physical uplink control channel (PUCCH) before the UL grant is transmitted over the PDCCH (i.e., the SR is non-scheduled uplink transmission data). 
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Su. Su further teaches An uplink data transmission device, comprising: a first determining module ([Para. 0039] Fig. 6, the wireless mobile device 102 includes signal processing block 602 for determining when the maximum number of SR transmission attempts reach the pre-determined threshold and performing random access procedure to transmit RRC re-establishment request message).
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 17, Su teaches An uplink data transmission system, comprising: a terminal configured to determine whether a number of times a terminal transmitting uplink transmission data is greater than or equal to a predetermined 
transmit the uplink transmission data to the network side apparatus in a case where the number is less than the predetermined threshold ([Para. 0045] Fig. 11, the mobile wireless device 102 transmits at most N scheduling request messages to the first wireless network. In step 1110, if N=1, the number N of scheduling request messages transmitted is less than the predetermined threshold, the mobile wireless 
a network side apparatus configured to receive the establishment request or the resume request, and establish the wireless connection with the terminal or resume the wireless connection. ([Para. 0045-0046] the mobile wireless device 102 sending an RRC re-establishment request message to the first wireless network, and upon the RRC connection re-establishment completed, the wireless device 102 can establish an existing RRC connection with the wireless network).

Regarding Claim 20, Su further teaches A computer storage medium, having stored thereon computer executable instructions for implementing the method of claims 1 ([Para. 0011, 0047] the mobile wireless device includes the non-transitory computer readable medium include read-only memory stored with computer program code for implement the described embodiments).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 3-5, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claims 2, 13 and 17 respectively above, and further in view of Nahoko Kuroda (Pat. Pub. No. US 2013/0308573) hereinafter Kuroda.

Regarding Claim 3, Su teaches wherein after transmitting the uplink transmission data to the network side apparatus, the method further comprises: 
determining whether an acknowledgement corresponding to the uplink transmission data is received from the network side apparatus ([Para. 0045] the mobile 
Su does not disclose initializing, in a case where the acknowledgement is received, the number of times for the uplink transmission data; and keeping determining, in a case where the acknowledgement is not received, whether the number of times for the uplink transmission data is greater than the predetermined threshold. 
Kuroda teaches initializing, in a case where the acknowledgement is received, the number of times for the uplink transmission data ([Para. 0084] If the mobile station receives the ACK signal, the number-of-transmission calculation unit 16 resets the number of times of transmission to 0); and 
keeping determining, in a case where the acknowledgement is not received, whether the number of times for the uplink transmission data is greater than the predetermined threshold ([Para. 0079, 0084] the number-of-transmission calculation unit 16 of the mobile station counting the number of times of transmission. If the mobile station does not receive the ACK signal, the number-of-transmission calculation unit 16 increases the number of times of transmission by 1, and keep determining until the number of times of retransmission reaches a predetermined maximum number of times of retransmission [0072]).


Regarding Claim 4, Su does not disclose wherein the number of times the terminal transmitting the uplink transmission data increases as the uplink transmission data is transmitted to the network side apparatus. 
Kuroda further teaches wherein the number of times the terminal transmitting the uplink transmission data increases as the uplink transmission data is transmitted to the network side apparatus ([Para. 0083-0084, 0089] If the mobile station does not receive the ACK signal, then the number-of-transmission calculation unit increase the number of times of transmission by 1 and the mobile station transmits the same data as the data transmitted previously to the wireless network).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Kuroda to improve throughput and capacity of the entire system.

Regarding Claim 5, Su does not disclose wherein the number of times the terminal transmitting the uplink transmission data increases in a case where the acknowledgement corresponding to the uplink transmission data is not received from the network side apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Kuroda to improve throughput and capacity of the entire system.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3 as being unpatentable over Su in view of Kuroda, Kuroda further teaches wherein the device further comprises: a second determining module ([Para. 0079, 0083-0084] Fig. 5, the mobile station includes signal determination unit 15 for determining whether an ACK signal is received and a calculation unit 16 to resets the number of times of transmission to 0).

Regarding Claim 16, Su does not disclose wherein the device further comprises: a first increasing module configured to increase the number of times the terminal transmitting the uplink transmission data as the uplink transmission data is transmitted to the network side apparatus; and a second increasing module configured 
Kuroda further teaches wherein the device further comprises: a first increasing module configured to increase the number of times the terminal transmitting the uplink transmission data as the uplink transmission data is transmitted to the network side apparatus module; and a second increasing module configured to increase the number of times the terminal transmitting the uplink transmission data as the acknowledgement corresponding to the uplink transmission data is not received from the network side apparatus ([Para. 0079, 0084, 0089] Fig. 5, the mobile station includes the number-of-transmission calculation unit 16 configured to increase the number of times of transmission by 1 corresponding to the previous transmitted data is not received from the wireless network and the mobile station transmits the same data as the data transmitted previously to the wireless network).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Kuroda to improve throughput and capacity of the entire system.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3 as being unpatentable over Su in view of Kuroda, Kuroda further teaches wherein the terminal further comprises: a processor ([Para. 0079, 0084] Fig. 5, the mobile station includes a reception processing unit 11 and signal determination unit 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Kuroda to improve throughput and capacity of the entire system.

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5 as being unpatentable over Su in view of Kuroda, Kuroda further teaches wherein the terminal further comprises: a counter ([Para. 0084, 0089] Fig. 5, the mobile station includes a number-of-transmission calculation unit 16 (i.e., counter) for counting the number of times of transmission. If the mobile station does not receive the ACK signal, then the number-of-transmission calculation unit increase the number of times of transmission information by 1 corresponding to the previous transmitted data is not received from the wireless network).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Kuroda to improve throughput and capacity of the entire system. 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Kuroda as applied to claim 5 above, and further in view of Park et al., (Pat. Pub. No. US 2012/0236816) hereinafter Park.

Regarding Claim 6, The combination of Su and Kuroda, Su further teaches 
wherein when the uplink transmission data transmitted from the terminal and received by the network side apparatus is scheduled uplink transmission data ([Para. 0043] the mobile wireless device 102 can send a scheduling request (SR) message (i.e., uplink transmission data) by using a particular uplink radio resource grant to the mobile wireless device (i.e., scheduled uplink transmission data) to the eNodeB 310, and the eNodeB 310 can provide response when the SR message is received).
The combination of Su and Kuroda does not disclose the acknowledgement is an acknowledgement transmitted by the network side apparatus after proper decoding.
Park teaches the acknowledgement is an acknowledgement transmitted by the network side apparatus after proper decoding ([Para. 0023] if the base station successfully decodes the received data, may transmit ACK signal to one or more user equipment transmit the scheduling requests information through uplink grant message).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su, Kuroda and Park to reduce overhead and to increase the available service.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 above, and further in view of Zhao et al., (Pat. Pub. No. US 2012/0113914) hereinafter Zhao.

Regarding Claim 7, Su further teaches the predetermined threshold is determined by configuration of the network side apparatus ([Para. 0037] the pre-determined number of times (pre-determined threshold) for transmitting the SR message is configured by the LTE wireless network).
	Su does not disclose the predetermined threshold is transmitted to the terminal through a system message or a dedicated signaling.
Zhao teaches the predetermined threshold is transmitted to the terminal through a system message or a dedicated signaling ([Para. 0053-0054, 0085] describes the parameter of dsr-TransMax, which represents the maximum number of transmissions (threshold) that a D-SR can be transmitted, is UE-specific and is carried by the RRC signaling (dedicated system message) transmitted from the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Zhao to improve the reliability of the transmission.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 above, and further in view of Lin et al., (Pat. Pub. No. US 2015/0189638) hereinafter Lin.

Regarding Claim 8, Su further teaches wherein after transmitting the establishment request to establish the wireless connection or the resume request to resume the wireless connection to the network side apparatus, the method further comprising: establishing a wireless connection with the network side apparatus ([Para. 0042, 0045-0046] the mobile wireless device 102 sending an RRC re-establishment request message to the first wireless network, and upon the RRC connection re-establishment completed, the wireless device 102 can establish an existing RRC connection with the wireless network, and started to transmit a buffer status report including the pending uplink data to the wireless network).
 	Su does not disclose transmitting the uplink data to the network side apparatus by using singling resource bearer SRB and/or data resource bearer DRB of the wireless connection.
Lin teaches transmitting the uplink data to the network side apparatus by using signaling resource bearer SRB and/or data resource bearer DRB of the wireless connection ([Para. 0092, 0094] after the RRC connection is established between the base station and the UE, the UE transmits RRC signaling on an SRB and data on a DRB of the corresponding radio resource).
.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 above, and further in view of Stattin et al., (Pat. Pub. No. US 2019/0124710) hereinafter Stattin.

Regarding Claim 9, Su further teaches wherein the establishment request comprises at least an radio resource control connection request ([Para. 0027, 0030, 0045-0046] the mobile wireless device sends an RRC establishment request message to the LTE wireless network to re-establish the previously existing RRC connection, or to establish a new RRC connection to the wireless network).
Su does not disclose the resume request comprises at least a radio resource control connection resume request.
Stattin teaches the resume request comprises at least a radio resource control connection resume request ([Para. 0076] Fig. 4A, UE may transmit an RRC connection resume request message to base station eNB to resume radio bearers RBs which are suspended).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Stattin to implement .

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 above, and further in view of Bergström et al., (Pat. Pub. No. US 2015/0173105) hereinafter Bergström.

Regarding Claim 10, Su does not disclose wherein the establishment request or the resume request further contains data that is not transmitted to the network side apparatus successfully in a non-scheduled uplink transmission. 
Bergström teaches wherein the establishment request or the resume request further contains data that is not transmitted to the network side apparatus successfully in a non-scheduled uplink transmission ([Para. 0006, 0055] random access procedure essentially comprises a sequence of messages exchanged between the terminal and the eNodeB. (Notes: when the radio link failure, one or more of these message is not transmitted to the eNodeB successfully). After radio-link failure a random access procedure is used for re-establishing a radio link (moving from Radio Resource Control (RRC)_IDLE to RRC_CONNECTED state).The re-establishment request message include the third message or MSG3 of random access procedure that was not successfully transmitted to the eNodeB).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Bergström to .

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 above, and further in view of Chou et al., (Pat. Pub. No. US 2018/0139778) hereinafter Chou.
Regarding Claim 11, Su does not disclose wherein transmission of the uplink data is in either an idle state or a connect-inactive state. 
Chou teaches wherein transmission of the uplink data is in either an idle state or a connect-inactive state ([Para. 0060, 0064] Fig. 3C, an uplink packet transmission from an RRC Inactive state UE to a base station using 4-step random access procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Su and Chou to implement method for efficient packet delivery in RRC Inactive state to reduce signaling overhead, power consumption, and resource cost on both the UE side and the radio access network side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2012/0147836, Ishii et al. discloses Base station apparatus and communication control method.
US 2017/0195027, Badk et al. discloses Communication method and apparatus using beamforming.
3GPP TS 136.321, LTE Medium Access Control (MAC) protocol specification, V13.00.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413